Senate Resolution No. 8.
Resolved by the Senate of Alabama, that the Justices of the Supreme Court, or a majority of them, are respectfully requested to give this body their written opinion concerning the following constitutional questions which have arisen in connection with S. 2 by Messrs. Lamberth, Flowers, et al., a bill for an Act to provide for the calling of a convention to revise and amend the constitution of this State, which is now pending in the Legislature. A true copy of said bill is attached hereto and made a part of this resolution by reference.
Question 1. Do the provisions of Section 2 and Section 3 of the bill, which provide for an election on the question of “for convention” or “no convention” and further provide, at the time of said election, for the election of delegates to such convention infringe on the proviso contained in Section 286 of the constitution to the effect that the question of “convention” or “no convention” shall first be submitted to a vote of all the qualified electors of the State and approved by a majority of those voting at. such election?
Question 2. In view of the provisions, of Section 286 of the constitution requiring that the question of “convention or no. convention” shall be first submitted to a. vote of all the qualified electors of the-State and approved by a majority of those voting at such election, do Section 2 and Section 3 of said bill infringe on Section 286 of the constitution by requiring a vote; *153on the question of “convention” or “no convention” at the same time that the election of delegates to such convention is held under the terms of Section 3 of said bill ?
Question 3. Under Section 286 of the ■constitution is it required that there shall be an election on the question of “for ■convention” or “no convention” at a date prior to the date on which the election of delegates to said convention can be held?
The Senate of Alabama Senate Chamber Montgomery, Alabama Gentlemen:
We acknowledge receipt of Senate Resolution 8 wherein questions are addressed to us concerning whether Sections 2 and 3 of Senate Bill 2 infringe on 'Section 286 of the Constitution of 1901. '
Section 286 establishes the requirement that no convention shall be held for the purpose of altering or amending the Constitution unless after having been called by legislative act or resolution, the question of convention or no convention is submitted to the qualified electors of the State and approved by a majority vote. So far as the present inquiry is concerned no further restriction is placed on the power of the legislature by that section. The section contains no limitation on the method, time or place of conducting such a referendum except that it must take place prior to the holding of the convention.
It is our opinion, therefore, that your questions should be answered in the negative.
Respectfully submitted,
J. ED. LIVINGSTON Chief Justice THOMAS S. LAWSON ROBERT T. SIMPSON DAVIS F. STAKELY JOHN L. GOODWYN PELHAM J. MERRILL JAMES J. MAYFIELD Justices.